Citation Nr: 1401104	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-42 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right elbow/arm disability, to include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected knee disabilities.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected knee disabilities.

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that, in pertinent part, denied claims for service connection for right arm/elbow, low back, and bilateral hip disabilities.  

This matter was remanded by the Board in January 2013.  In February 2013, the Veteran died.  His spouse has been substituted for the Veteran.  See 38 U.S.C.A. § 5121A (West 2002).  

The appellant also filed claims for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits in March 2013.  DIC, as well as service connection for lupus and pulmonary fibrosis, was denied in a June 2013 rating decision.  The record does not show that she has expressed disagreement with those decisions. 

In addition to the Veteran's claims file, there is a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right elbow/arm disability, to include degenerative changes of the elbow joint and residuals of old fracture, has not been shown to have had its onset in service, within one year of service, nor was such disability otherwise caused or aggravated as a result of active military or service-connected knee disabilities.  

2.  A right hip disability, to include arthritis, has not been shown to have had its onset in service, within one year of service, nor was such disability otherwise caused or aggravated as a result of active military or service-connected knee disabilities.  

3.  A left hip disability, to include arthritis, has not been shown to have had its onset in service, within one year of service, nor was such disability otherwise caused or aggravated as a result of active military or service-connected knee disabilities.  

4.  A low back disability, to include degenerative disc disease and degenerative joint disease, status post laminectomy, has not been shown to have had its onset in service, within one year of service, nor was such disability otherwise caused or aggravated as a result of active military or service-connected knee disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a right elbow/arm disability, to include degenerative changes of the elbow joint and residuals of old fracture, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an award of service connection for a right hip disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3.  The criteria for an award of service connection for a left hip disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4.  The criteria for an award of service connection for low back disability, to include degenerative disc disease and degenerative joint disease, status post laminectomy, have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA).

In letters dated in August and November 2006, and March 2007, the RO satisfied its duty to provide the Veteran with notice required by the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant stands in the shoes of the Veteran.  VA is not required to provide her with additional VCAA notice.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).   VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant post-service records have been associated with the claims file.  The Veteran was given a VA examination in January 2008 and a medical opinion was obtained in September 2013, which, taken together are adequate to decide the claims.  The September 2013 opinion considered an accurate history, was definitive and supported by sufficient reasons.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008)

In November 1987, the National Personnel Records Center (NPRC) reported that the Veteran's service treatment records were "fire related."  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In December 1987, the Veteran submitted completed National Archive's forms to reconstruct service medical data.  NA Forms 13055, 13075.  The RO submitted these forms to NPRC with a request that it search for the Veteran's medical records; but NPRC responded that searches of alternate records had yielded no results.  It stated that further research would require specific dates (month, day, year) of treatment.  In May 1988, the RO asked the Veteran to provide this information.  In June 1988, he responded that he was injured in the fall of 1955, but could not recall the month.  He asked that VA continue to search for his records.  In July 1988, the RO advised him that because the Service department had been unable to locate any of his records, the RO could make no further efforts without the date, month and year of his treatment.  In August 1988, the Veteran reported that he had been hospitalized in April 1955.  In November 1988, the RO submitted this information to NPRC.  NPRC responded that a search of morning reports for from March through May 1955 had revealed no relevant remarks.  The RO thereby complied with its duties to seek service treatment records and search for alternate sources.

The Veteran has reported surgery for his back disability in 1972, but neither he nor the appellant have identified the source of this treatment or authorized VA to obtain records of the treatment

The Board notes that this matter was remanded in January 2013 in order to obtain Social Security Administration records and to afford the Veteran additional medical opinions regarding his claims.  A response from the Social Security Administration received in September 2013 indicated that the Veteran's records had been destroyed.  Additional medical opinions were then associated with the Veteran claims file dated in September 2013.  The additional opinions, while brief, adequately address the questions set forth in the January 2013 remand request.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303(a).  

Service connection will be presumed for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is identified in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology is required where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity  may be legitimately questioned.   Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating a decision that stated categorically that a valid medical opinion was required to establish nexus and that a lay person was not competent to provide testimony); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of the lay person is reporting a contemporaneous medical diagnosis); see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Evidence

The Veteran's initial claim for VA benefits was received in October 1987.  He claimed service connection only for a right knee disability.

In connection with that claim, the Veteran submitted a copy of a letter he wrote to his parents in April 1955.  The letter indicated that he was being treated for a right leg injury.

Private treatment records dated in April 1983, report orthopedic findings and history confined to the right and left knee disabilities.

At an RO hearing held in conjunction with the knee claims in August 1989, the Veteran testified that his only other problem took place in approximately 1972, when his back "went out" and had a laminectomy.

Outpatient treatment records indicated that the Veteran had complaints of low back pain for many years.  He had been diagnosed with degenerative disc disease and degenerative joint disease, and underwent a laminectomy in the 1970s.  Records also indicated that the Veteran had complaints of right elbow pain.  X-rays indicated deformity suggestive of previous trauma, fracture to the distal humerus.  The Veteran had also been diagnosed as having arthritis of the hips.  Outpatient treatment records dated in December 2001 and March 2006, indicated that he had had low back pain on and off for at least 50 years.  He was noted to have had a laminectomy in the 1970s with relief for several years, but with a subsequent return of pain.  He was noted to have a service-connected injury to his right knee after jumping from a plane in service in 1955.  A VA examination dated in October 2001 detailed the in-service incident.  It was noted that the Veteran jumped out of a plane and was caught in a downdraft and sustained injury to his knees when hitting the ground.  

In order to determine whether the Veteran's claimed disabilities related to his military service, the Veteran was afforded a VA examination in January 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  

The examiner reported the Veteran's history of laminectomy in the 1970s and noted that a 2007 MRI revealed severe degenerative disc disease throughout the lumbar spine with several protrusions as well as severe central stenosis at L3-4 and L2-3 and moderate central canal stenosis at L40-5, and facet joint disease throughout, sores at L4-5 and L5-S1.  The Veteran was diagnosed with degenerative joint disease with evidence of central canal stenosis and past history of laminectomy.  He was also indicated to have degenerative disc.  

The examiner opined that it was less likely than not that the Veteran's severe degenerative changes throughout the lumbar spine were related to his service-connected knee conditions.  It was elaborated that history of laminectomy, psoriatic skin condition associated with arthritis and advancing age with no history of injury to the spine, negated a cause-and-effect relationship with the knee pathology.  

With respect to the right arm/elbow and bilateral hip claims, the examiner noted that the Veteran ambulated with a hand-guided walker and with this structure; his gait and station were considered within normal limits.  Range of motion of the hip revealed normal flexion, extension, addition, abduction, and internal and external rotation bilaterally without painful limitation.  And with respect to the elbow disability, the Veteran indicated that he attributed this condition to the use of a cane for ambulation many years ago.  He reported that the condition improved since he received the self-propelled walker and no longer used a cane.  

Examination of the elbow revealed full flexion without painful limitation.  In addition, there was normal pronation and supination of the forearm without painful limitation.  The right arm showed no gross abnormalities, normal sensation and deep tendon reflexes.  After examination, the Veteran was indicated to have degenerative changes at the elbow joints, with old fracture of the radial head.  The Veteran's right arm was indicated to be normal.  Mild arthritis of the bilateral hips was also diagnosed.  The examiner found that it was less likely than not that the Veteran's mild degenerative joint disease of the hips, arthritis pain in the arm, and right elbow deformity, were related to the service-connected bilateral knee disabilities.  

Additional medical opinions with additional rationale were sought and provided in September 2013.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the report.  The examiner also stated that he carefully reviewed the Veteran's previous C&P examinations and outpatient reports dated in December 2001 and March 2006.  

After review, the examiner opined that the Veteran's claimed disabilities were less likely than not (less than 50 percent probability) incurred in or caused by his military service, or caused or aggravated by his service-connected bilateral knee disabilities.  In so finding, the examiner stated that the disabilities were not at least as likely as not the result of an in-service injury, including a 1955 injury during a practice jump.  The examiner noted that there was no clear documentation of a hip, elbow, or back injury in service, and that there was "no clearly documented continuum of care from service until now."  The examiner found no medical evidence of any connection.  With respect to the question of secondary service connection or aggravation, the examiner stated that there was no severely abnormal gait that could have placed undue strain on the hip, elbow, or back.  Here as well, the examiner found that there was no medical evidence of any connection.  

Analysis

The above findings show that the Veteran had current right elbow, low back and hip disabilities.  The record also shows an in-service event in the form of the injury to his right knee and the fact that service connection was in effect for left and right knee disabilities.  The outcome of the appeals turns on whether there is a link or nexus between the current disabilities and the in-service event or the service connected disabilities.

The VA examinations dated in January 2008 and September 2013 specifically found that the Veteran's diagnosed disorders were not directly related to military service, nor were they caused or aggravated by the Veteran service-connected knee disabilities.

The Board remanded the Veteran's appeal because it had previously found the 2008 opinion to lack supporting rationale.  The September 2013 opinions were supported by a rationale that was consistent with the record.  

With regard to direct service connection the examiner noted that there was essentially no showing of an in-service injury to the claimed joints and there was no evidence of a continuity of symptomatology.  

The Veteran has not reported a continuity of symptomatology and the contemporaneous record shows no evidence of the claimed disabilities until 1972 at the earliest.  In his substantive appeal and notice of disagreement, the Veteran contended that the in-service injury involving the knee would have been sufficient to have caused injuries to the back, hips and right arms that remained dormant for years.  The appellant has made similar arguments.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and are within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Id

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

It would require medical expertise to say that the Veteran sustained the type of injury in service that could have also involved additional injuries that laid dormant until many years after service.  As lay persons; the Veteran and appellant lacked the necessary expertise to provide a competent opinion in this regard.  There is no competent evidence supporting the theory advanced by the Veteran and appellant.  As noted the medical opinions are against this theory.

The Veteran and appellant have also contended that the claimed disabilities were secondary to the service connected knee disabilities.  The appellant has contended that the an old fracture of the right arm/elbow was incurred in the 1955 accident and that the elbow was aggravated through use of a cane to help the Veteran ambulate.  She does not appear to have personal knowledge of this injury.  Longstanding complaints of back pain were noted, as well as treatment for the back dating to the 1970s.  Again, it would take medical expertise to identify the likely causes of the Veteran's claimed disabilities and to specifically conclude that they were due to or aggravated by the knee disabilities.  Hence the opinions of the appellant and Veteran as to secondary service connection do not constitute competent evidence.

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right elbow/arm disability, to include degenerative changes of the elbow joint and residuals of old fracture, is denied.  

Service connection for a right hip disability, to include arthritis, is denied.  

Service connection for a left hip disability, to include arthritis, is denied.  

Service connection for a low back disability, to include degenerative disc disease and degenerative joint disease, status post laminectomy, is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


